Citation Nr: 0333320	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-14 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the veteran's period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, beyond the currently adjusted delimiting date of April 
9, 2002, based upon the residuals of a left ankle injury.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 to April 
1992.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which granted the veteran 
an extension of the veteran's delimiting date for the period 
of August 8, 1997, to March 24, 1998, based upon evidence of 
a left ankle injury that prevented the veteran from working 
during that time.  The veteran appealed that decision, 
indicating that he underwent further complications of this 
injury after the aforementioned time period which again 
prevented him from working (or going to school).

The Board observes that the veteran also, in an August 2002 
statement, appears to claim entitlement to another extension 
of his delimiting date for a period of time during which he 
suffered from a mental disorder (listed as October 8, 1992, 
to March 1994).  It is unclear from the record as to whether 
any action has been taken to develop and adjudicate this 
claim, and so the Board will refer it back for all necessary 
action.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100 et seq. (West 2002)].  This law redefines 
the obligations of VA with respect to the duty to assist 
claimants, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and pending 
before VA on that date.  Dyment v. Principi, 287 F.3d. 1377, 
1385 (Fed. Cir. 2002).  The veteran's claim for VA benefits 
was filed in December 2000, and so the VCAA is applicable to 
this matter.

The Board recognizes that in accordance with the VCAA, and 
especially in light of the requirements of Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept 22, 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and Charles (John) v. 
Principi, 16 Vet. App. 370 (2002), additional development is 
required for this claim prior to any further action.  
Specifically, the veteran must be properly advised as to the 
laws and regulations pertinent to his claim, and of the 
delegation of responsibility between VA and the veteran in 
procuring evidence relevant to the claim.  It should also be 
determined whether any additional development of the claim is 
required under the VCAA.  Further, in light of other recent 
precedent, Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), it is apparent that 
the Board itself cannot undertake such actions.  

The veteran has reported that he underwent further 
complications with his ankle injury after the period for 
which he was awarded an extension of his delimiting date, 
causing the need for an additional surgery and more missed 
time at work.  Specifically, the veteran states that: (1) 
during the summer of 1998, he had to take off work because of 
pain; (2) during late 1998 and into the Spring of 1999, he 
had to be retrained for a new position because of his injury 
(and therefore could not attend school then); and (3) from 
December 1999 to the beginning of March 2000, he had to miss 
work because of another ankle surgery.  The veteran offered 
in writing to supply more medical records and related 
evidence if needed, but the claims file does not indicate 
that any response was provided in relation to this offer.  
While the claims file does contain some billing statements 
regarding a December 1999 surgery, the medical record of this 
surgery is incomplete.  Further, the claims file generally 
does not contain much medical or employment information from 
March 1998 to the present.    

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed in 
order to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be contacted and 
asked to sign release forms to secure his 
complete medical record from any provider 
who has treated him for his left ankle 
injury from March 25, 1998, to the 
present.  Thereafter, all necessary 
attempts should be made to secure any 
available medical records for the claims 
file.

3.  The veteran should be contacted and 
asked to sign the appropriate release 
forms to secure his record of absences 
from work from March 25, 1998, to the 
present, as well as the reasons for the 
absences, if possible.  He should also be 
asked to provide any documentation in his 
possession concerning his absences from 
work during this time.  Thereafter, all 
necessary attempts should be made to 
secure any such records for the claims 
file.

4.  After the above development has been 
completed to the extent possible, then 
the veteran should be afforded a VA 
orthopedic examination to ascertain a 
complete history of his left ankle injury 
and to determine the current nature and 
severity of any residual left ankle 
disability.  In the written report, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) that the veteran 
was unable to work (or attend school) as 
the result of complications from his left 
ankle injury during any period of time 
from March 25, 1998, to the present.  If 
the answer is affirmative, then the 
examiner is asked to identify any such 
period(s) of time in writing.  The claims 
file must be forwarded to the examiner 
for review in conjunction with the 
examination.

5.  Thereafter, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative, if any, should be 
afforded a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and/or his representative as 
required by law.

The appellant has the right to submit additional evidence and 
argument on matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the  
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




